Citation Nr: 1456669	
Decision Date: 12/29/14    Archive Date: 01/09/15

DOCKET NO.  12-23 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for chronic fatigue syndrome (CFS).  

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for numbness and tingling of the hands and feet.  

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for rashes of the forearms and wrists.  

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for loss of vision.  

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.  

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an intestinal/digestive condition.  

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for mild degenerative changes of the lumbar spine.  

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for joint pain of the elbows, shoulders, ankles, and knees.  

9.  Entitlement to service connection for numbness and tingling of the hands and feet.  

10.  Entitlement to service connection for rashes of the forearms and wrists.  

11.  Entitlement to service connection for loss of vision.  

12.  Entitlement to service connection for bilateral hearing loss.  

13.  Entitlement to service connection for a skin condition, bilateral feet.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1989 to February 1993 and from January 2004 to March 2005.  

This appeal comes to the Board of Veterans' Appeals (Board) from a June 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  

The issues of entitlement to service connection for loss of vision and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDINGS OF FACT

1.  A February 2009 RO decision denied entitlement to service connection for CFS, numbness and tingling of the hands and feet, rashes of the forearms and wrists, loss of vision, an intestinal/digestive condition, mild degenerative changes of the lumbar spine, and joint pain of the elbows, shoulders, ankles, and knees.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

2.  An April 2009 RO decision denied entitlement to service connection for bilateral hearing loss.  The Veteran did not appeal that decision or submit new and material evidence within the one-year appeal period.  

3.  Evidence received since the February 2009 and April 2009 RO decisions that was not previously of record and not cumulative or redundant of evidence already of record, relates to a previously unestablished fact necessary to substantiate the claims of entitlement to service connection for numbness and tingling of the hands and feet, rashes of the forearms and wrists, loss of vision, and bilateral hearing loss, and raises a reasonable possibility of substantiating the claims.  

4.  Evidence received since the February 2009 RO decision is either previously of record, cumulative or redundant of evidence already of record, or does not relate to a previously unestablished fact necessary to substantiate the claims of entitlement to service connection for CFS, an intestinal/digestive condition, mild degenerative changes of the lumbar spine, and joint pain of the elbows, shoulders, ankles, and knees, and therefore, does not raise a reasonable possibility of substantiating the claims.  

5.  The Veteran had active service in the Southwest Asia Theater of operations during the Persian Gulf War.  

6.  The Veteran has reported credible complaints of numbness and tingling of his hands and feet which first manifested during active service in Southwest Asia, are not attributable to a known clinical diagnosis, have existed for more than six months, and are causally related to his active service.  

7.  The Veteran has reported credible complaints of rashes on his forearms and wrists which first manifested during active service in Southwest Asia, are not attributable to a known clinical diagnosis, have existed for more than six months, and are causally related to his active service.  

8.  The Veteran has reported credible complaints of a skin condition affecting his bilateral feet, diagnosed as tinea pedis, which first manifested during active service and has continued since that time.  


CONCLUSIONS OF LAW

1.  The February 2009 RO decision denying entitlement to service connection for CFS, numbness and tingling of the hands and feet, rashes of the forearms and wrists, loss of vision, an intestinal/digestive condition, mild degenerative changes of the lumbar spine, and joint pain of the elbows, shoulders, ankles, and knees is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

2.  The April 2009 RO decision denying entitlement to service connection for bilateral hearing loss is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).  

3.  New and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for numbness and tingling of the hands and feet, rashes of the forearms and wrists, loss of vision, and bilateral hearing loss has been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

4.  New and material evidence sufficient to reopen the previously denied claims of entitlement to service connection for CFS, an intestinal/digestive condition, mild degenerative changes of the lumbar spine, and joint pain of the elbows, shoulders, ankles, and knees has not been added to the record.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2013).  

5.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness, manifested as numbness and tingling of the hands and feet, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).  

6.  Resolving all reasonable doubt in favor of the Veteran, the criteria for entitlement to service connection for an undiagnosed illness, manifested as rashes of the forearms and wrists, have been met.  38 U.S.C.A. §§ 1110, 1117, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2014).  

7.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for a skin condition, bilateral feet, have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.303 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  The Veteran has previously been provided with adequate notice of how to substantiate a direct service connection claim in June 2007 and again in August 2008, which notice specifically addressed his claim of entitlement to service connection for a bilateral feet skin condition.  Moreover, he has been adequately notified regarding how to substantiate his alternate theories of entitlement; notice concerning claims of Gulf War undiagnosed illnesses was sent in October 2008, and notice concerning claims of asbestos exposure was sent in May 2010.  

The Board notes that but for the claim of entitlement to service connection for a bilateral feet skin condition, and as discussed further herein, the remaining claims an appeal are all based upon claims to reopen previously denied final claims.  As such, the Veteran is entitled to specific notice as to the requirement of new and material evidence, the bases for any prior final denial, and what evidence would be necessary to substantiate the claims.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Ideally, notice should be provided prior to an initial unfavorable decision on a claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  However, if notice was not provided before initially adjudicating a claim or, if provided, it was inadequate or incomplete, to cure this timing defect in the provision of the notice and render it harmless, VA need only provide all necessary notice, give the claimant opportunity to submit additional evidence and/or argument in response to it, and then readjudicate the claim, including in an SOC or SSOC.  This preserves the intended purpose of the notice.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007); see also Prickett v. Nicholson, 20 Vet. App. 370 (2006).  

The Veteran was not specifically provided with the required notice regarding new and material evidence following his claims to reopen.  Instead, the RO sent several letters informing the Veteran that his requests for reconsideration had been received, but there were no provisions to reconsider the prior decision unless the decision contained clear and unmistakable error (CUE), additional evidence was submitted, or a notice of disagreement (NOD) was filed.  

However, the Board finds that any defect in the notice regarding new and material evidence is harmless error.  First, as the Board herein reopens the Veteran's claims of entitlement to service connection for numbness and tingling of the hands and feet, rashes of the forearms and wrists, loss of vision, and bilateral hearing loss, a remand for proper notice would serve no purpose except to further delay the Veteran's appeal as to those claims.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (finding that remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).

Regarding the remaining claims, the Board notes that a March 2011 notice letter, albeit regarding an unrelated claim, notified the Veteran of the general requirements for reopening claims based upon new and material evidence.  Additionally, the July 2012 statement of the case (SOC) reviewed the law regarding new and material evidence and specifically informed the Veteran of the bases of the prior final denials and his right to submit a formal appeal with supporting evidence.  Thereafter, the September 2012 supplemental statement of the case (SSOC) readjudicated the Veteran's claims.  Therefore, the intended purpose of the notice has been preserved, and any error in timing is harmless.  See Mayfield, 499 F.3d at 1323; see also Prickett, 20 Vet. App. 370.  

Regarding the duty to assist, the RO has obtained the Veteran's service treatment records, service personnel records, VA treatment records, and private treatment records, and associated these records with the claims file.  

The Veteran was afforded relevant VA examinations in November 2008 and June 2010.  The Board finds the examinations and resulting opinions to be adequate as the examiners considered the Veteran's relevant medical history, reviewed the claims file, provided sufficiently detailed descriptions of the claimed disabilities, and provided a rationale to support the opinions provided.  Moreover, to the extent that any deficiencies exist, they are harmless as to the issues decided herein.  

Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims decided herein that has not been obtained.  Hence, no further notice or assistance to the Veteran is required and appellate review may proceed without prejudice to the Veteran.  


II.  New and Material Evidence  

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105(c) (West 2002).  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108 (West 2002).  

New evidence is defined as existing evidence not previously submitted to agency decisionmakers, while material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a) (2013).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but also whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

A prior final denial on one theory of entitlement is considered a final denial on all theories of entitlement.  Bingham v. Nicholson, 421 F.3d 1346, 1349 (2005).  That is, while there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute a single claim.  Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006).  As such, new and material evidence is still necessary to reopen a claim for the same benefit asserted under a different theory.  Id.  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).  


II.A.  New and Material Evidence - CFS, intestinal/digestive condition, lumbar spine, and joint pain

The Veteran's claims of entitlement to service connection for CFS, an intestinal/digestive condition, mild degenerative changes of the lumbar spine, and joint pain of the elbows, shoulders, ankles, and knees were last denied in a February 2009 RO decision.  At that time, the RO found that there was no diagnosis of CFS, no evidence of a current intestinal/digestive condition, no in-service lower back injury or continuous lower back symptoms since service, and no current diagnosis or symptoms of the reported joint pain.  

Following the February 2009 RO decision, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the February 2009 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final May 2009 RO decision, the Veteran has claimed entitlement to service connection for CFS, an intestinal/digestive condition, mild degenerative changes of the lumbar spine, and joint pain of the elbows, shoulders, ankles, and knees as due to asbestos exposure.  There has been no additional evidence added to the record concerning such claims; however.  

As noted above, merely identifying a new theory of entitlement does not warrant an automatic reopening of the Veteran's claim.  See Roebuck, 20 Vet. App. 307.  As no new and material evidence has been received concerning the claims of entitlement to service connection for CFS, an intestinal/digestive condition, mild degenerative changes of the lumbar spine, and joint pain of the elbows, shoulders, ankles, and knees, reopening is not warranted.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


II.B.  New and Material Evidence - Numbness/tingling of hands/feet, rashes of forearms/wrists, loss of vision, and bilateral hearing loss

The Veteran's claims of entitlement to service connection for numbness and tingling of the hands and feet, rashes of the forearms and wrists, and loss of vision, were denied in a February 2009 RO decision.  At that time, the RO found that there was no evidence of an in-service injury to the Veteran's hands or feet and no evidence of chronic symptoms of numbness and tingling lasting for six months during service.  Additionally, although the Veteran reported rashes on his hands and wrists, there were no current symptoms and no definite diagnosis, although the VA examiner suggested folliculitis based upon the Veteran's reported history.  Finally, the RO found there was no nexus between the Veteran's active duty and his current eye condition, and no specific in-service eye injury noted in service treatment records.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the February 2009 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103 (2014).  

Subsequently, the Veteran's claim of entitlement to service connection for bilateral hearing loss was denied in an April 2009 RO decision.  At that time, the RO found that there was no nexus; moreover, the VA examiner noted the Veteran's auditory thresholds were normal at service entrance and separation, and upon examination in April 2008.  

Thereafter, the Veteran did not file a timely appeal or submit any new and material evidence within the one-year appeal period; therefore, the April 2009 RO decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 20.302, 20.1103.  

Since the prior final February 2009 and April 2009 RO decisions, relevant evidence added to the record includes the results of two June 2011 VA examinations regarding the Veteran's claims of numbness and tingling in his hands and feet, and rashes on his forearms and wrists.  Additionally, the Veteran reported within his VA Form 9 substantive appeal that he continued to receive both VA and private treatment for his loss of vision and that his doctors feel his condition is due to his active service.  He also reported that despite having passed a prior VA audiology examination, he had failed a private audiology examination.  Presuming the Veteran is credible in reporting such treatment, the Board notes that such treatment records concerning his vision and hearing do not appear to be contained within the claims file.  

The evidence discussed above is new and material; it was not of record at the time of the prior final RO decisions and it relates to a material element of each of the previously denied claims for service connection.  As the information submitted since the last final decisions constitutes new and material evidence, the claims of entitlement to service connection for numbness and tingling of the hands and feet, rashes of the forearms and wrists, loss of vision, and bilateral hearing loss must be reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


III.  Service Connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2002 & Supp. 2013); 38 C.F.R. § 3.303(a) (2013).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317(a)(1).  

A Persian Gulf veteran is one who served in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(e).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(e)(2).  

In this case, the Veteran's service personnel records confirm his service during the Persian Gulf War in the Southwest Asia Theater of operations.  Accordingly, the Board finds the Veteran is a Persian Gulf veteran and the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 may apply if the Veteran is found to have a qualifying chronic disability.  

The term "qualifying chronic disability" means a chronic disability resulting from an undiagnosed illness or a medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms, such as chronic fatigue syndrome; fibromyalgia, or functional gastrointestinal disorders (including, but not limited to, irritable bowel syndrome, functional dyspepsia, functional vomiting, functional constipation, functional bloating, functional abdominal pain syndrome, and functional dysphagia).  38 C.F.R. § 3.317(a)(2)(i).  

For purposes of this presumption, the term "medically unexplained chronic multisymptom illness" means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii).  

VA regulations clarify that "objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. § 3.317(a)(3).  Additionally, disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest. 38 C.F.R. § 3.317(a)(4).  

Signs or symptoms which may be manifestations of an undiagnosed illness or medically unexplained chronic multi-symptom illness include, but are not limited to, fatigue, signs or symptoms involving skin, headaches, muscle pain, joint pain, neurological signs or symptoms, neuropsychological signs or symptoms, signs or symptoms involving the respiratory system (upper or lower), sleep disturbances, gastrointestinal signs or symptoms, cardiovascular signs or symptoms, abnormal weight loss, or menstrual disorders.  38 C.F.R. § 3.317(b).  

In claims based on undiagnosed illness, unlike those for direct service connection, there is no requirement that there be competent evidence of a nexus between the claimed illness and service.  Gutierrez  v. Principi, 19 Vet. App. 1, 8-9 (2004).  
Laypersons, such as the Veteran, are competent to report objective signs of illness such as pain or fatigue.  Id at 9-10.  To determine whether a qualifying chronic disability is manifested to a degree of 10 percent or more, the rating criteria set forth in the VA Schedule for Rating Disabilities shall be utilized.  See 38 C.F.R. § 3.317(a)(5); 38 C.F.R. Part 4 (2013).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107 (West 2002 & Supp. 2014).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


III.A.  Service Connection - Numbness/tingling of hands/feet; rashes of forearms/wrists

The Veteran claims entitlement to service connection for numbness and tingling of his hands and feet, and for rashes on his forearms and wrists.  He has asserted such claims under various theories of entitlement, including direct service connection, as due to undiagnosed illness, and as due to asbestos exposure.  Given the Board's finding herein that the Veteran's claims are warranted as due to an undiagnosed illness, the Board need not address his alternate theories of entitlement.  

The Veteran has claimed a history of numbness and tingling in his hands and feet, and rashes on his forearms and wrists, both with onset during his active service in the Persian Gulf.  

Service treatment records do not contain any documentation of complaints, treatment, or diagnosis of numbness or tingling in the Veteran's hands or feet, or rashes or another skin condition of the Veteran's forearms or wrists.  

Post-service private treatment records from March 2007 document the Veteran's complaints of a rash on his forearms.  He stated the current rash had onset two weeks prior, but also reported a history of similar rashes occurring one to two times per year.  The private physician diagnosed a nonspecific rash of the Veteran's bilateral forearms and prescribed Diprolene, with a follow up to dermatology.  

The Veteran underwent a VA Gulf War examination in November 2008 wherein he complained of numbness and tingling in his hands and feet beginning during active service in 1992-93.  He denied a specific cause or injury and reported the numbness was constant during waking hours, but did not bother him during sleep.  He reported intermittent flare ups of numbness in his hands and feet occurring twice per week for thirty to forty-five minutes, which he treated with exercises and occasional use of aspirin.  The examiner documented that the flare ups resulted in increased weakness, fatigue, and functional loss which made it difficult for the Veteran to pick up small objects.  The examiner noted there was no current treatment except for exercises, and stated the Veteran did have dysesthesias which interfere with his work.  He noted the specific nerves involved were the sensory nerves, and that circulation was likely not the cause.  The examiner ultimately noted a diagnosis of intermittent neuropathy of the hands and feet, with a current negative physical examination and without definite etiology; he further clarified that the numbness and tingling of the Veteran's hands and feet were an undiagnosed issue.  

At the November 2008 VA Gulf War examination, the Veteran also reported developing a forearm rash in approximately 1993 which lasted about two weeks before resolving.  He also reported ongoing episodes of this problem two to three times per year.  The examiner noted the rash, which was dormant at the time of examination, is not seasonal and is not related to the Veteran's work as a mechanic.  The Veteran reported treatment with Diprolene cream, which the examiner noted has not resulted in side effects, local skin or systemic symptoms, malignant or benign neoplasms, or urticaria.  The examiner diagnosed a bilateral forearm rash, currently inactive, and without diagnosis.  He noted that the history of the rash suggested a diagnosis of folliculitis, but he could not make that diagnosis beyond mere speculation.  

The Veteran was afforded subsequent VA examinations of his skin and peripheral nerve in June 2010.  At that time, he reported onset of his numbness and tingling symptoms in 1991 during his Persian Gulf service, with current symptoms including numbness and tingling in the third and fourth fingers, bilateral hands, and numbness in the top of bottoms of the balls of his feet bilaterally.  He denied any weakness, fatigue, or functional loss, but reported flare ups occurring every other week with unknown cause.  He denied any such flare ups or symptoms associated with changes in weather, a circulation problem, or injury to the hands or feet.  The examiner noted that a physical examination was normal.  Further testing, including x-rays of the hands and diagnostic testing for Reynaud's disease, also returned normal results.  The examiner's impression was numbness and tingling of the bilateral hands and feet, with cause undetermined.  He stated that with a normal physical examination and normal testing, and no evidence in the claims file, any etiological opinion would be based upon speculation.  

Regarding his skin symptomatology, the Veteran reported a history of a skin rash on his wrist and forearms with onset between 1991 and 1992, which continued to reoccur two to three times per year.  He denied any progression or spreading of the rash to other parts of his body, and noted past treatment with Diprolene cream.  The examiner noted that the rash was not present upon examination.  The Veteran denied any pruritus, urticarial, vasculitis, or antibiotic treatment.  The examiner stated that since there was no current rash, any opinion would require resorting to speculation.  

As a lay person, the Veteran is clearly competent to describe observable symptoms perceived through his senses, including perceiving feelings of numbness and tingling in his hands and feet, and rashes on his forearms and wrists.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Moreover, the Board finds his reports of such symptomatology are consistent and credible, thus, they constitute objective indications of a chronic disability due to an undiagnosed illness.  The remaining question before the Board is whether these objective indications became manifest during active military service in the Southwest Asia Theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016.  

Regarding the claimed symptomatology, the Veteran has reported a consistent history of numbness and tingling of his hands and feet, and rashes on his forearms and wrists, which began during his active service in the Persian Gulf.  Although the Veteran has reported various dates of onset within his claims filed in June 2007, July 2008, November 2009, and October 2010, the Board notes that he has generally reported dates of onset during, as opposed to after, his active service.  Moreover, he has reported to separate VA examiners that his relevant symptoms began during his active service in the Persian Gulf.  The Board emphasizes that statements made to a medical professional for the purposes of medical treatment are generally reliable.  See Fed. R. Evid. 803 (4).  Additionally, while the Rules of Evidence are not binding in VA proceedings, they remain persuasive authority in weighing credibility.  Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  Therefore, regarding the dates of onset of the claimed symptomatology, the Board affords more probative value to the Veteran's credible statements to VA examiners and finds that the Veteran has credibly reported a history of symptomatology beginning during his active service in the Persian Gulf.  

In light of a finding that the Veteran's chronic numbness and tingling in his hands and feet, and rashes on his forearms and wrists, manifested during active service within the Southwest Asia theater of operations, the question of whether the Veteran's current symptoms have become manifest to a degree of 10 percent or more need not be addressed.  See 38 C.F.R. § 3.317(a)(3).  

In sum, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claims of entitlement to service connection for numbness and tingling in his hands and feet, and rashes on his forearms and wrists.  The Veteran's symptoms are chronic in that they have lasted for more than six months, and they have not been clearly attributed to a known clinical diagnosis.  Indeed, sign or symptoms involving skin and neurological signs or symptoms are among the signs or symptoms of an undiagnosed illness specifically listed in 38 C.F.R. § 3.317(b).  

In sum, the Veteran qualifies as a Persian Gulf veteran and has presented with chronic numbness and tingling in his hands and feet, and rashes on his forearms and wrists, that are not attributable to known clinical diagnoses.  Such symptomatology was first manifest during the Veteran's service in the Southwest Asia Theater of operations.  Therefore, resolving all doubt in favor of the Veteran, service connection for symptoms of numbness and tingling in the Veteran's hands and feet, and rashes on his forearms and wrists, is warranted as due to an undiagnosed illness; therefore, the claims are granted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.317.  


III.B.  Service Connection - Skin condition-bilateral feet  

The Veteran also claims entitlement to service connection for a skin condition affecting his bilateral feet.  As above, the Veteran has asserted his claim under various theories of entitlement, including direct service connection, as due to undiagnosed illness, and as due to asbestos exposure.  Given the Board's finding herein that the Veteran's claim is warranted on a direct basis, the Board need not address his alternate theories of entitlement.  

The Veteran has claimed a history of a skin condition affecting his bilateral feet with onset during his active service in the Persian Gulf.  The Board notes that in his initial claim in July 2008, he reported an onset date of May 2004; however, a subsequent claim for the same condition identified the onset date as June 1990, with subsequent treatment in May 2004.  

Service treatment records do not contain any documentation of complaints, treatment, or diagnosis of a skin condition affecting the Veteran's feet.  

Post-service private and VA treatment records (except for VA examination reports) are likewise silent for complaints, treatment, or diagnosis of a bilateral foot skin condition.  

The Veteran was afforded a VA Gulf War examination in November 2008.  He reported a dermatological problem with his feet beginning in 1991, when he developed small blisters on the soles of his feet, which would break, leaving the skin dry and cracked.  The Veteran reported the rash was constant, with new lesions constantly appearing.  He denied flare ups but noted daily over-the-counter treatment with lotion.  The examiner noted that it had been questioned whether the condition was an allergy to the insoles the Veteran used in his shoes, but that he changed his socks daily and the rash continued.  Additionally, the Veteran had tried soaking his feet in Epsom salts, without relief.  The examiner noted that a definite diagnosis had not been made previously; however, after a physical examination, he diagnosed tinea of the soles of the feet.  He further specified that the Veteran's foot problem was not an undiagnosed issue.  

A subsequent VA skin examination in June 2010 noted that there was no current evidence of the reported bilateral foot rash, although the examiner documented the Veteran's history of tenia pedis.  She stated that, given the absence of a current rash, any opinion would require resorting to speculation.  

The Board observes that medical evidence is not categorically required when the determinative issue involves either a medical etiology or diagnosis, but rather, depending on the facts of the case, may be established by competent lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (holding that VA must consider the competency of lay evidence, and cannot reject outright such evidence on the basis that such evidence can never establish a medical diagnosis or nexus).  Here, the Board finds the Veteran's statements regarding his dermatological problem with his feet beginning during and continuing since active service to be competent and credible.  Thus, the Veteran's competent and credible statements of continuing symptomatology are probative of the nexus aspect of the Veteran's claim of entitlement to service connection for a skin condition affecting his bilateral feet.  See Layno v. Brown, 6 Vet. App. 465 (1994); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Moreover, his credibility is not diminished by his association of the claimed condition with several different causes, including as due to undiagnosed illness and asbestos exposure.  

Accordingly, the Board finds that the evidence is at least in equipoise with respect to the Veteran's claim.  Therefore, resolving any reasonable doubt in favor of the Veteran, service connection for a skin condition of the Veteran's bilateral feet is granted.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

New and material evidence has been received concerning the claims of entitlement to service connection for numbness and tingling of the hands and feet, rashes of the forearms and wrists, loss of vision, and bilateral hearing loss; the request to reopen the previously denied claims is granted.  

New and material evidence has not been received concerning the claims of entitlement to service connection for CFS, an intestinal/digestive condition, mild degenerative changes of the lumbar spine, and joint pain of the elbows, shoulders, ankles, and knees; the request to reopen the previously denied claims is denied.  

Service connection for numbness and tingling of the hands and feet is granted.  

Service connection for rashes of the forearms and wrists is granted.  

Service connection for a skin condition, bilateral feet, is granted.  


REMAND

Although the Board sincerely regrets the additional delay, a remand is necessary in order to afford the Veteran due process and to ensure his claims on appeal receive all due consideration.  Specifically, a remand is required regarding the Veteran's claims of entitlement to service connection for loss of vision and bilateral hearing loss, in order to obtain treatment records identified by the Veteran in his August 2012 VA Form 9 substantive appeal.  

As discussed above, in his August 2012 substantive appeal, the Veteran reported that he continued to receive both VA and private treatment for his loss of vision and that his doctors feel his condition is due to his active service.  He also reported that despite having passed a prior VA audiology examination, he had failed a private audiology examination.  Significantly, the Board notes that such treatment records concerning his vision and hearing do not appear to be contained within the claims file.  Moreover, the most recent VA treatment records within the claims file appear to end in September 2012.  Therefore, these records, as well as any other records identified by the Veteran, must be obtained on remand.  Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that VA treatment records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim); 38 C.F.R. § 3.159(c).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding and relevant VA or private treatment records (obtaining authorization from the Veteran as required), including, but not limited to the following:  private treatment regarding the Veteran's loss of vision and a failed private audiology examination, and any outstanding records of VA treatment, including VA records from September 2012 to the present.  Ensure that all such pertinent records are associated with the claims file.

2.  After completing the above and any additional development deemed necessary, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, provide the Veteran and his representative with an SSOC and an opportunity to respond, after which these matters should be returned to the Board for further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


